DETAILED ACTION
This office action is in response to the application filed on 02/05/2019. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2019 and 04/10/2019 has been considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 1-22 are objected to because of the following informalities:  Claims 1, 10 and 12 line 6 and last line “responsive to output current for adjusting the reference voltage” and “the reference voltage” should be “responsive to the output current for adjusting the first reference voltage” and “the first reference voltage”.  Claim 2-9 line 1 “A controller according” should be “The controller according”. Claim 3 line 3 “and gain element” should be “and the gain element”. Claim 11 line 1 “A power supply according” should be “The power supply according”. Claims 10 and 12 lines 4-5 “witching” should be “switching”.   Claims 13-22 “A controller according” should be “The controller . Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 Claim 23 line 1 recite “a power supply comprising a switching circuit and a controller according to claim 12 for controlling the switching circuit”. Claim 12 already recite a controller for a switching power supply so it is not clear if this elements are the same or different.  Claim 24 suffers from the same issues as claim 23 for the “A power supply”. 	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-13 and 20-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babazadeh et al.  Us 2014/002044 (Herein Baba).
	Regarding Claim 12, Baba teaches (Figures 2-3) a controller  (106, 121 and Vref) for a switching power supply  (100) providing an output voltage (Vout) and an output current (at Vo), the controller comprising: a compensator (128) configured to provide at least one control signal to operate the switching power supply to maintain the output voltage at a first reference voltage (from 121), a load line compensator (114, 116 and adder) responsive to output current for adjusting the reference voltage employed by the compensator, wherein the load line compensator comprises a saturating element  (124) for limiting the value of output current to a saturation limit (par. 22) which is employed in adjusting the reference voltage (from 121). (For Example: Paragraphs 25-26)
	Regarding Claim 13, Baba teaches (Figures 2-3)  wherein the saturator limits (124, par. 22) the gain filtered to an adjustable limit (the limit is zero when there is no transient event or non-zero number during the transient event). (For Example: Paragraphs 25-26)
	Regarding Claim 20, Baba teaches (Figures 2-3)  further comprising a modulator (108) for modulating the at least one control signal (from 128) to produce at 
	Regarding Claim 21, Baba teaches (Figures 2-3)  wherein the modulator is a pulse width modulator (108).
	Regarding Claim 22, Baba teaches (Figures 2-3)  wherein the compensator (128) is a combination of one or more of Proportional, Integral and Derivate control elements (par. 23). (For Example: Paragraphs 25-26)
	Regarding Claim 23, Baba teaches (Figures 2-3)  a power supply (at fig. 2) comprising a switching circuit (100 or 104) and a controller according to claim 12 for controlling the switching circuit. (For Example: Paragraphs 25-26)
	Regarding Claim 24, Baba teaches (Figures 2-3) wherein the power supply is a DC- DC converter (Fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-11 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babazadeh et al.  Us 2014/002044 (Herein Baba) in view of Kelly et al. US 9882462.
	Regarding Claim 1, Baba teaches (Figures 2-3) a controller (106, 121 and Vref) for a switching power supply (104 or 100) providing an output voltage (Vo) and an output current (at 112), the controller comprising: a compensator (128) configured to provide at least one control signal to operate the switching power supply to maintain the output voltage at a first reference voltage (from 121), a load line compensator (adder, 114 and 116) responsive to output current for adjusting the reference voltage employed by the compensator, wherein the load line compensator comprises a filter (120) for filtering the output current to provide a filtered value which is employed in adjusting the reference voltage. (For Example: Paragraphs 25-26)
	Baba does not teach a high pass filter.
	Kelly teaches (Figure 1-8) a high pass filter (81). (See column 9 lines 5-60)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Baba to include a high pass filter as taught by Kelly to improve quality of the control signal by filtration. 
Regarding Claim 2 , Baba teaches (Figures 2-3) a controller.
	Baba does not teach wherein the cutoff frequency of the high pass filter is adjustable.
	Kelly teaches (Figure 1-8) wherein the cutoff frequency of the high pass filter (81) is adjustable (with h). (See column 9 lines 5-60)

	Regarding Claim 3, Baba teaches (Figures 2-3)  wherein the load line compensator (adder,114 and 116) comprises a gain element (122 or 126) such that the combination of the filter and gain element provide a gain filtered value which is employed in adjusting the reference voltage (from 121). (For Example: Paragraphs 25-26)
Baba does not teach a high pass filter.
	Kelly teaches (Figure 1-8) a high pass filter (81). (See column 9 lines 5-60)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Baba to include a high pass filter as taught by Kelly to improve quality of the control signal by filtration. 
	Regarding Claim 4, Baba teaches (Figures 2-3)  further comprising a saturator (124, par. 22) for limiting the response of the load line compensator (adder,114 and 116). (For Example: Paragraphs 25-26)
	Regarding Claim 5, Baba teaches (Figures 2-3)  wherein the saturator limits (124, par. 22) the gain filtered to an adjustable limit (the limit is zero when there is no transient event or non-zero number during the transient event).
	Regarding Claim 6, Baba teaches (Figures 2-3)  wherein the load line compensator (114-116 and adder) is configured to subtract (adder) the gain filtered 
	Regarding Claim 7, Baba teaches (Figures 2-3)  further comprising a modulator (108) for modulating the at least one control signal (from 128) to produce at least one modulated control signal (from 108) and wherein the at least one modulated control signal is applied to one or more switches (HS and LS) within a switching circuit (104) of the switching power supply (100). (For Example: Paragraphs 25-26)
	Regarding Claim 8, Baba teaches (Figures 2-3)  wherein the modulator is a pulse width modulator (108).
	Regarding Claim 9, Baba teaches (Figures 2-3)  wherein the compensator (128) is a combination of one or more of Proportional, Integral and Derivate control elements (par. 23). (For Example: Paragraphs 25-26)
	Regarding Claim 10, Baba teaches (Figures 2-3) a power supply (100) comprising a switching circuit (104) providing an output voltage (Vo) and an output current (at Vo) and a controller (106 and 121) for controlling the switching circuit, the controller comprising: a compensator (128) configured to provide at least one control signal to operate the witching circuit to maintain the output voltage at a first reference voltage (from 121), a load line compensator (114, 116 and adder) responsive to output current for adjusting the reference voltage employed by the compensator, wherein the load line compensator comprises a filter for filtering the output current to provide a filtered value which is employed in adjusting the reference voltage (see fig. 2). (For Example: Paragraphs 25-26)
	Baba does not teach a high pass filter.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Baba to include a high pass filter as taught by Kelly to improve quality of the control signal by filtration. 
	Regarding Claim 11, Baba teaches (Figures 2-3) wherein the power supply is a DC- DC converter (Fig. 2).
	 Regarding Claim 16, Baba teaches (Figures 2-3) a filter (120) for filtering the output current employed by the load line compensator (114, 116 and adder).
	Baba does not teach a high pass filter.
	Kelly teaches (Figure 1-8) a high pass filter (81). (See column 9 lines 5-60)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Baba to include a high pass filter as taught by Kelly to improve quality of the control signal by filtration. 
Regarding Claim 17 , Baba teaches (Figures 2-3) a controller.
	Baba does not teach wherein the cutoff frequency of the high pass filter is adjustable.
	Kelly teaches (Figure 1-8) wherein the cutoff frequency of the high pass filter (81) is adjustable (with h). (See column 9 lines 5-60)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Baba to include wherein the cutoff frequency of the high pass filter is adjustable, as taught by Kelly to improve quality of the control signal by filtration. 
	Regarding Claim 18, Baba teaches (Figures 2-3)  wherein the load line compensator (adder,114 and 116) comprises a gain element (122 or 126) such that the combination of the filter and gain element provide a gain filtered value which is employed in adjusting the reference voltage (from 121). (For Example: Paragraphs 25-26)
Baba does not teach a high pass filter.
	Kelly teaches (Figure 1-8) a high pass filter (81). (See column 9 lines 5-60)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Baba to include a high pass filter as taught by Kelly to improve quality of the control signal by filtration. 
	Regarding Claim 19, Baba teaches (Figures 2-3)  wherein the load line compensator (114-116 and adder) is configured to subtract (adder) the gain filtered value from a second reference voltage (Vref) to provide the first reference voltage (from 121). (For Example: Paragraphs 25-26)

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babazadeh et al.  Us 2014/002044 (Herein Baba) in view of Duffy et al. US 2002/0171985.
	Regarding Claims 14-15, Baba teaches (Figures 2-3) an offset element (at 116).
	Baba does not teach an offset element which prevents operation of the load line compensator below an offset value of output current; wherein the offset value is programmable.

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Baba to include an offset element which prevents operation of the load line compensator below an offset value of output current wherein the offset value is programmable, as taught by Duffy to improve transient response in the system.
	Conclusion

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838